NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

CLEAR WITH COMPUTERS, LLC,
Plaintiff-Appellee, -

V.

HYUNDAI MOTOR AMERICA, INC.,
Defendcm,t- Appellant.

2012-1291 .

Appeal from the United States District Court for the
Eastern District of Texas in case no. 09-CV-0479, Chief
Judge Leonard Davis.

ON MOTION

ORDER

Clear with Computers, LLC moves for a 49-day exten-
sion of time, until September 24, 2012, to file its response
brief. Hyundai Motor America, Inc. opposes.

Upon consideration thereof,

IT Is ORDERED THAT:

CLEA.R WITH COMPUTERS LLC V. HYUNDAI MOTOR AMERICA 2

The motion is granted

FoR THE CoURT

 

`, AUG 08 2012 /S/Jan Horbal
Date J an Horbaly
Clerk
cc: Marc A. Fenster, Esq.
G C. S h , E .
me ° am sq u.&¢oun¥£'£?mrsp@n

326 merensnncrncul'r
AUG 0 8 2012

JAN HUBBA|.‘/
s cusnx